               Case 1:19-cv-11701-JPO Document 19 Filed 01/15/21 Page 1 of 2

                        COMMODITY FUTURES TRADING COMMISSION
                                            140 Broadway, 19th Floor
                                              New York, NY 10005
                                           Telephone: (646) 746-9700
                                           Facsimile: (646) 746-9939
                                                  www.cftc.gov


 Division of
Enforcement



                                                            January 15, 2021


  VIA ECF

  Honorable J. Paul Oetken
  Thurgood Marshall United States Courthouse
  U.S. District Court for the Southern District of New York
  40 Foley Square, Room 2101
  New York, New York 10007


          Re:      CFTC v. Rivoire, 19 Civ. 11701 (JPO)

  Dear Judge Oetken:

          In accordance with the Court’s Civil Case Management Order (Dkt. # 17), the parties
  respectfully submit the following joint letter to inform the Court of the status of the litigation.

         To date, the parties have exchanged initial disclosures and each made First Requests for
  Production of Documents (“RFPs”). The parties are currently engaged in production of
  responsive documents.

          In response to Mr. Rivoire’s RFP, the CFTC has produced over 71,000 documents and
  audio recordings, representing the bulk of the third-party materials in the CFTC’s possession that
  are responsive to Mr. Rivoire’s RFP. The CFTC continues to identify and produce additional
  responsive materials. To date, Mr. Rivoire has produced nine documents in response to the
  CFTC’s RFP.

          Mr. Rivoire’s counsel has recently informed the CFTC’s counsel that the French
  “blocking statute” 1 prevents the CFTC from obtaining any other discovery from Mr. Rivoire
  other than via international diplomatic processes. Counsel has represented that the blocking
  statute prevents the CFTC from taking Mr. Rivoire’s deposition and prevents Mr. Rivoire from
  producing other responsive, non-privileged documents located in France. The parties are

  1
           Article 1a of Law No. 68-678 of July 26, 1968 Relating to the Communication of Documents and
  Information of Economic, Commercial, Industrial, Financial or Technical Nature to Foreign Natural or Corporate
  Persons.
          Case 1:19-cv-11701-JPO Document 19 Filed 01/15/21 Page 2 of 2

Hon. J. Paul Oetken
U.S. District Court for the Southern District of New York
Page 2

currently discussing how to proceed with regard to discovery from Mr. Rivoire, but have not yet
reached any agreement.

        Additionally, Mr. Rivoire intends to file a request with the Court to issue a letter rogatory
for international judicial assistance, seeking assistance of the Courts of Japan to compel
discovery from the Japan Bank for International Cooperation.

         The Court has set a fact discovery deadline of November 1, 2021. Although the parties
are still engaged in document production and the issue of discovery from Mr. Rivoire is
unresolved, the parties currently anticipate that they can complete fact discovery within this time
frame. Should obtaining discovery from Mr. Rivoire continue to pose issues, the parties may
need additional time and, if so, will promptly request an extension from the Court.


                                                      Respectfully submitted,



/s/ Parvin D. Moyne
Parvin D. Moyne                                       Gabriella Geanuleas
James J. Benjamin, Jr.                                Candice Aloisi
Katherine L. Powers                                   Stephen Painter
Lauren K. Ross                                        James Wheaton
AKIN GUMP STRAUSS                                     COMMODITY FUTURES
    HAUER & FELD LLP                                     TRADING COMMISSION
Counsel for Defendant                                 Counsel for Plaintiff




                                                  2
